DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DeDona et al. (US 9,969,276 and DeDona hereinafter.)
As to claim 1, A system for power distribution in a mobile electric application, comprising:
a high voltage energy storage device;
a low voltage energy storage device;
an alternating current (AC) external interface configured to selectively couple a plurality of AC load/source components, wherein the AC external interface comprises a switch having a first position that electrically couples the plurality of AC load/source components to the high voltage energy storage device, and a second position that electrically isolates the plurality of AC load/source components from the high voltage energy storage device.
(DeDona teaches an electrical power system (fig.1, abstract, (col.1, lines 5-8)) for power distribution in a vehicle electric application 12 (fig.1, (col.2, lines 66-67)), comprising:
a high voltage energy storage device such as a high voltage traction battery 24 (see fig.1, (col.3, lines 16-18));
a low voltage energy storage device such as a low voltage auxiliary battery 30 (see fig.1,(col.3, lines 45-47));
an alternating current (AC) external interface such as an external EVSE/AC charger 38 (see figs.1-2, (col.3, lines 48-67), (col.4, lines 1-4)) configured to selectively couple (vis switch contactors 110) a plurality of AC load such as AC electric machines 14/source components AC power source 36, AC connector 40, AC inputs 108 (see figs.1-2), wherein the AC external interface EVSE/AC charger 38 comprises a switch 142 (fig.2, col.4, lines 17-55) having a first position such as closed position (including closed position of contactors 110, see fig.2) that electrically couples the said plurality of AC load/source components (figs.1-2) to the high voltage energy storage device 24, and a second position such as an opened position (of switch 142, see fig.2) that electrically isolates the plurality of said AC load/source components (figs.1-2) from the high voltage energy storage device 24.)
As to claim 6, The system of claim 1, wherein the switch in the second position electrically couples the high voltage energy storage device to the low voltage energy storage device.
(DeDona teaches an electrical power system (see fig.1-2) wherein the switch 142 in the second position such as the closed position (see fig.3) electrically couples the high voltage energy storage device such as HV battery 24 to the low voltage energy storage device such as the low voltage auxiliary battery 30.)

As to claim 7, The system of claim 1, wherein the second position of the switch comprises a closed position.
(DeDona teaches an electrical power system (see fig.1-2) wherein the second position of the switch 142 comprises a closed position (i.e. when switch 142 (see figs.2-3) is closed connects HV battery 24 to low voltage auxiliary battery 30).)
Claim(s) 9, 10, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawaguchi et al. (US Patent Number: 5,793,189 and Kawaguchi hereinafter)
As to claim 9, A method, comprising:
operating a mobile electric application having a high voltage energy storage device, a low voltage energy storage device, and an alternating current (AC) external interface;
selectively operating a switch between:
a first position that electrically couples the high voltage energy storage device to the AC external interface and electrically isolates the high voltage energy storage device from the low voltage energy storage device; and
a second position that electrically couples the high voltage energy storage device to the low voltage energy storage device and electrically isolates the high voltage energy storage device from the AC external interface.
Kawaguchi teaches (see fig.6, (col.1, lines 25-67) and (col.2, lines 1-17)) a method, comprising:
operating a vehicle electric application 100 having a high voltage energy storage device such as a high voltage main battery 101, a low voltage energy storage device such as a low voltage battery 110, and an alternating current (AC) external interface such as an Ac power source 112;
selectively operating a switch 108 between:
a first position such as an open position of main switch 108 (see fig.6) that electrically couples the high voltage energy storage device such as high voltage main battery 101 (see fig.6, (col.1, lines 25-31) to the AC external interface 112 (i.e. when AC plug 112 connects/plugged to an AC power source, see (col.2, lines 7-12)) and electrically isolates the high voltage energy storage device 101 from the low voltage energy storage device 110 (i.e. when switch 108a is in open position); and
a second position such as closed position of switch 108 (i.e. closed position of switch 108a) that electrically couples the high voltage energy storage device 101 to the low voltage energy storage device 110 (via step down DC power converter 107) and electrically isolates the high voltage energy storage device 101 from the AC external interface 112 (i.e. when AC plug 112 not connected to AC power source).
As to claim 10, The method of claim 9, wherein the operating comprises a driving mode by selectively operating the switch to the first position, and controlling direct current DC-DC conversion between the high voltage energy storage device and the low voltage energy storage device.
Kawaguchi teaches (see fig.6, (col.1, lines 25-67) and (col.2, lines 1-17)) a method wherein the operating comprises a driving mode(e.g. operating of electric vehicle 100) by selectively operating the main switch 108 to the first position such as the closed position (see fig.6), and controlling direct current DC-DC conversion 107 between the high voltage energy storage device 101 and the low voltage energy storage device 110.)
As to claim 11, The method of claim 10, further comprising controlling the DC-DC conversion by powering a controller with the high voltage energy storage device.
(Kawaguchi teaches (see fig.6, (col.1, lines 25-67) and (col.2, lines 1-17)) a method, further comprising controlling the DC-DC conversion 107 (via turned on main switch 108, see fig.6) by powering a controller 102 (see fig. 6, (col.1, lines 51-59)) with the high voltage energy storage device such as the main battery 101.)
As to claim 12, The method of claim 10, further comprising controlling the DC-DC conversion by powering a controller with the low voltage energy storage device.
(Kawaguchi teaches (see fig.6, (col.1, lines 25-67) and (col.2, lines 1-17)) a method, further comprising controlling the DC-DC conversion 107 (via turned on main switch 108, fig.6) by powering a controller 102 with the low voltage energy storage device such as the low voltage battery 110 via connection shown, see fig. 6.)
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeDona in view of Ge et al. (US 10, 320, 220 B2 and Ge hereinafter)
As to claim 2, The system of claim 1, wherein the plurality of AC load/source components comprise a grid connection and an AC load connection.
(De Dona teaches an electrical power system (fig.1) wherein the plurality of AC loads 14/Source components such as AC power source 36, AC power lines 108 comprise an AC load connection such as an AC motor 14/AC charger 32 (fig.2)
DeDona does not mention a grid connection.
Ge teaches AC load components such as AC electric Machines 114 (fig.2) comprise an AC/3-phase grid 412 (fig.4) and AC load connection such as an AC Motor 408 (fig.4).
It would have been obvious to one of ordinary skilled in the art at the invention was filed to have a grid connection and an AC load connection of Ge in the system of DeDona because improved performance of electric machines may be achieved (see Ge, (col.1, lines 10-25))
As to claim 3, The system of claim 2, wherein the grid connection comprises a charging connection.
(DeDona teaches an electrical power system (fig.1), wherein the high AC power lines 108, 106 (fig.2) comprises a charging connection such as charger 32. 
DeDona does not mention the grid connection.

It would have been obvious to one of ordinary skilled in the art at the invention was filed to have a grid connection of Ge in the system of DeDona because improved performance of electric machines may be achieved (see Ge, (col.1, lines 10-25).)
As to claim 4, The system of claim 2, wherein the grid connection comprises a 3-phase AC connection.
(DeDona teaches an electrical power system (fig.1).
DeDona does not mention the grid connection comprises a 3-phase AC connection.
Ge teaches (fig.4) a 3-phase AC connection of an AC Grid 412.
It would have been obvious to one of ordinary skilled in the art at the invention was filed to have a 3-phase AC connection of an AC grid connection of Ge in the system of DeDona because improved performance of electric machines may be achieved (see Ge, (col.1, lines 10-25).)
As to claim 5, The system of claim 2, wherein the AC load connection comprises a consumer AC access.
(DeDona and Ge combination teaches said electrical power system (see teaching of claim 2),
Wherein the AC load connection such as an AC electric machine(s) 114 (see GE, fig.2) comprises a consumer AC access such as an AC charge port 134 (see Ge, fig.2).

Allowable Subject-Matter
Claims 19-21 are allowed.
Claims 8, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach (see relative claim 19) a distribution switch circuit structured to provide a switch position command in response to the electrical distribution mode; and a switch configured to be responsive to the switch position command.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: A) Verbrugge et al. (US 8,186,466 B2) teaches (figs.1-3, abstract) a vehicular electrical system including a high voltage electrical system and low voltage electrical system and control method therefor.
B) Chow Justin J, (US 2017/0368941) teaches (figs.1-7, abstract) multipoint safety isolation system.
c) Hou et al. (US 9, 758, 047) teaches (figs.1-12B) Dual voltage charging system with an integrated active filter auxiliary power module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			07/23/2021